IN THE COURT OF APPEALS OF IOWA

                              No. 4-001 / 11-1894
                             Filed February 5, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RACHEL ELIZABETH CLAY,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, James D. Coil,

District Associate Judge.



      A defendant appeals her sentence following the revocation of her deferred

judgment. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert Ranschau, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Shana Guthrie,

Assistant County Attorney, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Mullins, JJ.
                                         2



MULLINS, J.

       Rachel Clay appeals the district court’s sentence following the revocation

of her deferred judgment.      Clay was originally granted a deferred judgment

following her guilty plea to domestic abuse assault. She was placed on probation

and a no-contact order was put into place. Approximately five months later, she

again assaulted her now ex-husband. This incident resulted in the court holding

Clay in contempt for the violation of the no-contact order, the revocation of her

deferred judgment, and a new conviction for a second domestic abuse assault.

       The court combined the sentencing on all three convictions. With respect

to the appeal at hand, the court ordered Clay to serve one year in jail, with all but

seven days suspended, on the first domestic abuse conviction, placing Clay on

probation for two years and imposing the minimum fines and surcharges. All

sentences were to run concurrently, and the court gave Clay until April 1, 2012,

to serve the sentences so that she could use either her Christmas vacation or

spring break.

       Clay appeals only the sentence imposed on the revocation of her deferred

judgment, arguing the court failed to give sufficiently specific reasons for the

sentence imposed. Our review of a district court’s sentence is for an abuse of

discretion. State v. Barnes, 791 N.W.2d 817, 827 (Iowa 2010). Iowa Rule of

Criminal Procedure 2.23(3)(d) requires a sentencing judge to state the reasons

for a particular sentence on the record. “‘Although the reasons need not be

detailed, at least a cursory explanation must be provided to allow appellate
                                          3



review of the trial court’s discretionary action.’”    Barnes, 791 N.W.2d at 827

(citing State v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000)).

      Because the sentencing was combined in this case, the court provided

one explanation for all sentences imposed.          The court stated the following

reasons on the record:

              Miss Clay, I believe the sentences are appropriate based
      upon the nature and circumstances of these offenses, as well as
      you as an offender, as well as the, I guess, statutory minimum
      requirement that the (untranslatable) has set for violations of no-
      contact orders and assault domestic abuse charges. Miss Clay, I
      don’t think you’re a bad person. You do have two absolutely
      wonderful children. I saw them testify. They were truthful. They
      were just pleasant to have in my courtroom, and I wish they weren’t
      here under these types of circumstances. But they appear to be
      very wonderful children. And I guess I’ve taken that in part in my
      decision in considering the sentence in this case.
              It’s obviously been difficult on them as far as the divorce and
      as far as these criminal charges and having to testify as well. But
      it’s my hope, Miss Clay, you will be able to fulfill all of the conditions
      of your sentencing, that you and Mr. Clay will be able to set aside
      any (untranslatable) that you have and co-parent these two
      wonderful children in a manner that will be the least disruptive to
      them.
              Whatever feelings you or Mr. Clay harbor for one another, l
      hope you won’t allow that to affect how you parent these two
      children . . . . So for all of those reasons I believe that this
      sentence is appropriate in this case.

      The court took into consideration Clay’s personal situation and

characteristics, and the impact the abuse and the sentence have on the children

involved.   The court also took into consideration Clay’s work and school

commitments in allowing her to serve her seven-day jail term when it was most

convenient for her. We conclude the court adequately stated on the record the

reasons for imposing the sentence on the revocation of the deferred judgment.

      AFFIRMED.